Citation Nr: 0100849	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) April 1995 rating decision which 
granted service connection for PTSD, assigning it a 10 
percent rating, and denied service connection for multiple 
sclerosis, eczema, and tinea cruris.

By RO decision in May 1998, the rating of the service-
connected PTSD was increased from 10 to 50 percent, but the 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

At his October 2000 Travel Board hearing, the veteran 
indicated in writing his desire to withdraw from appellate 
consideration the claims of service connection for multiple 
sclerosis, eczema, and tinea cruris.  38 C.F.R. § 20.204(b) 
(2000).  Also at that hearing, he submitted additional 
evidence which was not previously of record (an October 1999 
letter from K. Allen, LCSW), waiving, in writing, initial 
consideration of the evidence by the RO.  38 C.F.R. 
§ 20.1304(c) (2000).


REMAND

Most recently, VA psychiatric examination was performed in 
June 1999, including and reflecting a review of the claims 
file, and addressing the nature and severity of the veteran's 
impairment.  On examination, "moderate" PTSD was diagnosed, 
and PTSD-related Global Assessment of Functioning (GAF) score 
55 (indicative of moderate symptoms) was assigned; reviewing 
the available evidence of record, the examiner indicated that 
there were no records documenting psychiatric treatment since 
the last psychiatric examination (in February 1999). 

In October 1999, K. Allen, LCSW, indicated that he treated 
the veteran since December 1993 for symptoms of PTSD.  Mr. 
Allen noted that the veteran's PTSD remained "constant" 
since treatment was commenced in December 1993, and that the 
disorder produced "very severe" impairment; as of October 
1999, his GAF score was reported as 25 (the Board notes that 
the claims file contains December 1993, November 1996, and 
February 1999 letters from Mr. Allen, reflecting that he 
treated the veteran since December 1993).

Based on the foregoing, the Board concludes that another 
complete VA psychiatric examination should be performed in 
conjunction with a review of the entire claims file, to 
assess the severity of the veteran's PTSD, and to reconcile 
the different opinions relative thereto reached by a VA 
examiner in June 1999 and Mr. Allen in October 1999, 
expressed in terms of the pertinent rating criteria, see 
Massey v. Brown, 7 Vet. App. 204 (1994).  The examination 
should be performed after associating with the record all 
outstanding clinical records documenting treatment/therapy 
for PTSD, particularly all records from Mr. Allen.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran names, addresses and approximate 
dates of treatment of medical care 
providers who may have treated him for 
his PTSD since July 1996.  After any 
necessary authorization is obtained, 
copies of all relevant VA or private 
reports of treatment (not already of 
record) should be secured and added to 
the claims file, particularly copies of 
all available clinical records from K. 
Allen, LCSW.

2.  Then, the veteran should be afforded 
another VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should identify the severity of 
the functional impairment associated 
with the veteran's PTSD, particularly as 
it affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a GAF score and explain the meaning of 
the numerical score, in compliance with 
Thurber v. Brown, 5 Vet. App. 119 
(1993).  The examiner should also 
comment on how the veteran's PTSD 
affects his employability.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


